Case 18-12165-mdc       Doc 63   Filed 08/26/21 Entered 08/27/21 09:41:50        Desc Main
                                 Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           :
         Veale E. Gentner                        :      Chapter 13
                                                 :
         Debtor                                  :      Case No.: 18-12165-MDC




                                         ORDER


       AND NOW, this _______
                         26th   day of ____________
                                         August       2021, upon consideration of the Motion
to Reconsider the March 4, 2020 Order Granting Relief from the Automatic Stay and a Hearing
thereon, it is hereby;


       ORDERED and DECREED that the stay will be reinstated and the Order dated March 4,
2020 shall be Vacated.




                                                 _________________________
                                                 Magdeline D. Coleman
                                                 Chief US Bankruptcy Judge
